Citation Nr: 0623044	
Decision Date: 08/02/06    Archive Date: 08/15/06	

DOCKET NO.  05-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel.







INTRODUCTION

The veteran had active service from August 1972 to August 
1974.  He also had active service with the Air National Guard 
on periodic occasions thereafter until his retirement in July 
1994.

A review of the evidence of record discloses that by rating 
decision dated in February 2003, the veteran was found to be 
entitled to a permanent and total disability rating for 
pension purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Atlanta, Georgia, that denied entitlement to the benefit 
sought.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

In order to grant service connection for PTSD, there must be 
credible evidence to support the veteran's assertion that a 
stressful event or events occurred in service.  A medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of a claimed inservice stressor or stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 385 (1996).

A review of the evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  However, the evidence the 
veteran has provided thus far with regard to his experiences 
while serving with the Air National Guard in the Southwest 
Asia Theater of Operation in the summer of 1991 has been 
insufficient to verify the presence of a stressor or 
stressors.

The veteran's military personnel records show that he served 
in the Southwest Theater of Operations from July 1991 to 
either late August or late September 1991.  In his stressor 
statement, the veteran indicated that he was assigned to the 
Headquarters and Services Company of the 878th Engineer 
Battalion in Augusta, Georgia, from September 1990 to May 
1991.  He referred to an incident having taken place on 
September 26, 1990, in the "Middle East" but he provided no 
elaboration.  The personnel records do not reflect that he 
was in the Persian Gulf Theater of Operations at that time.

A review of the records shows that no attempt has been made 
to obtain information with regard to the activities of the 
unit to which the veteran was assigned during his time in the 
Persian Gulf in 1991.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken.  In particular, VA 
should ensure that all notification 
requirements and assistance requirements 
set forth under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
provide more specific information 
regarding any stressful incident or 
incidents he experienced while 
participating in Desert Storm/Desert 
Shield in 1991.  He is to be informed 
that this information is critical to 
obtain supportive evidence of any 
stressful event or events, and his 
failure to provide as complete a response 
as possible may result in the denial of 
his claim for service connection for 
PTSD.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia, 22315-3802, should 
be contacted and asked to provide any 
information regarding activities of the 
398th Heavy Material Supply Company from 
July to September 1991 and the 
878th Engineer Battalion in September 
1990.  A history or command chronology 
for the units should be obtained during 
the aforementioned timeframes.  Any 
information obtained should be associated 
with the claims file.  If the efforts 
result in negative result, documentation 
to that effect should be placed in the 
claims folder.

4.  Thereafter, if warranted by the 
evidence obtained, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should note that he or she has reviewed 
the claims folder.  All appropriate 
studies and tests, to include 
psychological testing, should be 
conducted.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by VA to be established by the 
record is sufficient to produce PTSD; 
(2) whether the criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by VA and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  Whatever psychiatric disorder 
is diagnosed, the examiner should provide 
an opinion as to its etiology.

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655, failure 
to cooperate by not attending any requested VA examination 
may result in an adverse determination.  He is also placed on 
notice that he is to provide as specific information as 
possible with regard to his reported stressful experiences in 
the Persian Gulf.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



